FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D22-1018
                  _____________________________

DAVID MARK VAN DYKE,

    Appellant,

    v.

DOMINIQUE BRIANNE TILLMAN
and CENTRAL FLORIDA
CONTRACTORS SERVICE, LLC,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Alachua County.
Peter K. Sieg, Judge.

                        September 28, 2022

                 OPINION ON MOTION TO DISMISS

PER CURIAM.

     At issue is a motion to dismiss this appeal for lack of
jurisdiction to review the trial court’s amended order granting
plaintiff Dominique Brianne Tillman leave to add claims for
punitive damages against defendants Central Florida Contractors
Service, LLC, and David Mark Van Dyke. In granting a motion to
clarify an error in its original order, the trial court corrected its
initial “oversight” by issuing the amended order that made clear
for the first time that Van Dyke was potentially subject to the
additional claim for punitive damages, granting him twenty days
to respond to the amended complaint. The original order included
Central Florida Contractors Service, as the only defendant subject
to the punitive damages order. The addition of Van Dyke was a
material change that was sufficient to restart the clock for
purposes of appeal; it is not the type of minor or superficial change
that has no impact on the final judgment. See Churchville v. Ocean
Grove R.V. Sales, Inc., 876 So. 2d 649, 651 (Fla. 1st DCA 2004)
(noting that an “amendment or modification of an order or
judgment in an immaterial, insubstantial way does not restart the
clock to file an appeal”). While the original unamended judgment
clearly included defendant Central Florida Contractors Service,
who was given twenty days to respond to the amended complaint,
Van Dyke was left guessing because he was not included or named.
The trial court’s amended order granting Van Dyke’s good faith
request to clarify his standing restarted the clock for jurisdictional
purposes such that Tillman’s motion to dismiss this appeal is
denied.

MAKAR, JAY, and NORDBY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Todd L. Wallen of Wallen Kelley, Coral Gables, for Appellant.

Chad A. Barr of Chad Barr Law, Altamonte Springs; Nick G.
Zissimopulos, John J. Kelly, and Paul Bruce Brockway of
Glassman & Zissimopulos, PLLC, Gainesville; Courtney King and
Tiffany Ward of McDonald Toole Wiggins, P.A., Orlando; and F.
Bryant Blevins and Joshua A. Golembe of Butler Weihmuller Katz
Craig LLP, Tampa, for Appellees.




                                  2